          Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

SHARON MICHAELS,

                        Plaintiff,

v.                                                            Case No: 1:16-cv-01339-TFH

NCO FINANCIAL SYSTEMS, INC.;
TRANSWORLD SYSTEMS, INC.;
MITCHELL & RUBENSTEIN & ASSOCIATES,
PC; DOMINION LAW ASSOCIATES, PLLC

                        Defendants.
_____                                                 /

 DEFENDANTS, NCO FINANCIAL SYSTEMS, INC. AND TRANSWORLD SYSTEMS
 INC.S’ OPPOSITION TO PLAINTIFF’S RESPONSE PURSUANT TO THE COURT’S
                        JANUARY 17, 2019 ORDER

         Defendants, NCO Financial Systems, Inc. and Transworld Systems, Inc. (collectively,

“Defendants”), file this Opposition to the “Corrected Response Pursuant to the Court’s January

17, 2018 Order” (“the Response”) filed by plaintiff, Sharon Michaels.

                                     I.   LAW AND ARGUMENT

         Plaintiff’s Response discusses a variety of issues, each of which has been addressed in the

briefing on the parties’ Cross Motions for Summary Judgment (Dkt. Nos. 46-90) and/or plaintiff’s

Motion to Take Judicial Notice (Dkt. Nos. 91-98). To the extent this Opposition does not address

a particular issue, Defendants respectfully refer the Court to the prior briefing. As explained

below, none of the issues raised in plaintiff’s Response justify granting her Motion for Summary

Judgment or denying Defendants’ Motion for Summary Judgment. Through their latest filing,

plaintiff and her counsel continue their pattern of misstating the facts and law, and misleading the

Court.




                                                  1
         Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 2 of 6



    A. The Uncontroverted Evidence Proves NCT Owns Plaintiff’s Loan

       As this Court is aware, plaintiff’s claims arise out of a state court collection suit (“the

Collection Suit”) that National Collegiate Student Loan Trust 2007-4 (“NCT”) filed against her to

collect an unpaid student loan (“the Loan”). Plaintiff asserts the Collection Suit was improper

because NCT allegedly does not own the Loan. Yet the uncontroverted evidence proves plaintiff

received the Loan from the original creditor, JP Morgan Chase Bank, N.A., and that its right, title,

and interest in the Loan were subsequently assigned to NCT. Dkt. 47-3 at ¶¶ 5-6.

       Despite this evidence, plaintiff’s summary judgment motion argues the Loan is owned by

non-party, The Education Resources Institute, Inc. (“TERI”). Dkt. 52 at pp. 8-9. However,

plaintiff has no evidence for her false allegation.1 In contrast, Defendants’ briefing explains, in

detail, that while TERI took ownership of certain NCT loans, plaintiff’s loan is not among them.

Dkt. 89. In support, NCT attached an affidavit from the manager of TERI’s loan portfolio stating

“[t]here are no accounts in [TERI’s] database matching [Sharon Michaels] as either borrower or

co-borrower, nor is there any record of there ever having been.” Dkt. 89-1.

       Tellingly, plaintiff’s story keeps changing. At the January 17, 2019 hearing, plaintiff’s

counsel did not even mention TERI or its alleged ownership of the Loan. Instead, plaintiff asserted

the Loan was owned by a different entity, which her counsel referred to as “Pathmark.” However,

“Pathmark” is not mentioned in the Complaint, was never brought up in discovery, and is not

mentioned in the summary judgment briefing.

       Moreover, “Pathmark” is not the owner of plaintiff’s Loan or any loan. Plaintiff (again)



1
  Plaintiff did not bother to ask whether her Loan was assigned to TERI during written discovery
or during the depositions of three separate TSI employees, including Defendants’ 30(b)(6)
representative. Dkt. 82-2 at p. 2; Dkt. 64 at p. 19. Moreover, the only documents plaintiff produced
in “support” of her false allegation that TERI owns the Loan are an Order and unentered
Bankruptcy Plan Trust Agreement that do not mention plaintiff’s Loan. Dkt. 52.
                                                 2
         Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 3 of 6



misleads the Court by referring to a proposed order from the Delaware Chancery Court in a case

entitled, National Collegiate Master Student Loan Trust, et al v. Pennsylvania Higher Education

Assistance Agency, Case No. 2016-12111-CB (“the Chancery Suit”). Dkt. 97. Yet the proposed

order relates only to who qualifies as the “beneficial owners” of the various National Collegiate

Student Loan Trust entities (“the Trusts”). Id. To be clear, the proposed order has no bearing on

who owns plaintiff’s Loan or any other loans—the loans are owned by the Trusts, and the Trusts

are owned by the “beneficial owners.”2

       In sum, plaintiff’s claims fail because the uncontroverted evidence proves NCT owns

plaintiff’s loan, and plaintiff’s arguments to the contrary are utterly frivolous.

    B. Defendants Did Not Engage In The “Unauthorized Practice Of Law”

       Plaintiff asserts Defendants engaged in the “unauthorized practice of law” (“UPL”) in

support of her District of Columbia Consumer Protection and Practices Act (“DCCPA”) claim. As

explained in the briefing, plaintiff cannot state a DCCPPA claim against Defendants because she

is not the “purchaser” of Defendants’ services. Dkt. 47-1 at pp. 14-16; Dkt 58 at pp. 16-17. Even

if she were, plaintiff’s UPL theory fails based upon the cases she cites. These cases hold that a

non-attorney engages in the UPL only if it accepts a legal assignment of a debt solely for the

purposes of filing suit, files suit in its own name, and then remits the collected amount back to the

actual creditor for a fee.3 Plaintiff’s UPL theory fails because Defendants are not the “assignees”




2
  Plaintiff also moved the Court to take judicial notice of an online article discussing the Chancery
Suit in which one of its purported “beneficial owners” alleges NCT’s servicers acted improperly.
See Dkt. 91. The Court should not consider the article in ruling on the parties’ motions because
the article was not mentioned prior to the close of discovery and, most importantly, the purported
“facts” contained in the article are merely allegations, not evidence.
3
  See J. H. Marshall & Assocs. v. Burleson, 313 A.2d 587, 597 (D.C. 1973); Todd v. Franklin
Collection Serv., Inc., 2011 WL 6140863, *4 (N.D. Ill. Dec. 9, 2011); Poirier v. Alco Collections,
Inc., 107 F.3d 347, 350 (5th Cir. 1997).
                                                  3
         Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 4 of 6



of the Loan, and they did not file suit in their own name. Rather, Defendants, as subservicers and

custodians of records for NCT, merely provided documents and placed the Loan with co-defendant

law firm, Mitchell Rubenstein & Associates, P.C., who thereafter filed suit in NCT’s name. Dkt.

47-3 at ¶¶ 7-10, 29.

   C. NCT’s Dismissal Of The Collection Suit Does Not Bar Defendants From Proving NCT
      Was The Proper Party And/Or That The Collection Suit Was Timely Filed

       In plaintiff’s summary judgment motion in the Collection Suit, she argued NCT was not

the proper party in interest and that the suit was time-barred. However, the parties stipulated to

dismissal before the motion was decided. Dkt. 52-2, Exh. A. Plaintiff asserts the dismissal acts

as an “adjudication on the merits” pursuant to Fed. R. Civ. P. 41 (“Rule 41”) and that Defendants

are, therefore, barred from arguing NCT was the proper party and/or that the Collection Suit was

timely filed pursuant to the res judicata doctrine. Dkt. 100 at pp. 3-4. Not so.

       Under Rule 41 (which the D.C. Superior Court rule mirrors), a stipulated dismissal acts as

an “adjudication on the merits” only when “the plaintiff previously dismissed any federal- or state-

court action based on or including the same claim”—the so-called, “two dismissal rule.” Fed. R.

Civ. P. 41(A). NCT never sued plaintiff to collect the Loan prior to the Collection Suit. Therefore,

the dismissal does not act as an “adjudication on the merits.” Again, how can plaintiff’s counsel

continue to make such obviously baseless allegations under Rule 11?

       Moreover, res judicata does not bar Defendants from proving NCT was the proper party

and/or that the Collection Suit was timely filed. Res judicata is an affirmative defense that

encompasses two distinct concepts: claim preclusion and issue preclusion (sometimes called

“collateral estoppel”). Budik v. Ashley, 36 F. Supp. 3d 132, 141 (D.D.C. 2014). Claim preclusion

bars subsequent litigation of claims that were (or could have been brought) in prior litigation, while

issue preclusion bars subsequent litigation of issues of law or fact. Critically, for issue preclusion

                                                  4
         Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 5 of 6



to apply, the issue must “actually have been decided in a prior action following a full and fair

opportunity to litigate” and the “decision on the issue must have been necessary to the judgment

in the prior action.” Minebea Co., Ltd v. Papst, 2003 WL 24147447, *1 (D.D.C. Feb. 4, 2003)

(emphasis added).

        Res judicata does not apply because plaintiff cannot assert an affirmative defense when

Defendants have brought no claim against her in this suit. Moreover, res judicata cannot bar

litigation of the “proper party” or “time bar” issues because those issues were not “actually

litigated,” let alone “essential” to a prior judgment—the Collection Suit was by dismissed by the

stipulation of the parties.4

                                      II.     CONCLUSION

        Given the foregoing, the Court should grant Defendants’ Motion for Summary Judgment

and dismiss plaintiff’s claims and deny plaintiff’s Motion for Summary Judgment

                                             Respectfully Submitted,

                                             /s/ Aaron R. Easley
                                             Aaron R. Easley, Esq. (450292)
                                             SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
                                             3 Cross Creek Drive
                                             Flemington, New Jersey 08822-4938
                                             Telephone: (908) 237-1660
                                             Facsimile: (908) 237-1663
                                             aeasley@sessions.legal

                                             Bryan C. Shartle, Esq.

4
  Moreover, and contrary to opposing counsel’s assurances at the hearing, the case law plaintiff
cites does not stand for the proposition that any issues raised prior to a stipulated dismissal are
deemed res judicata—far from it. See Green Aviation Mgmt. Co. v. F.A.A., 676 F.3d 200, 201
(D.C. Cir. 2012) (finding a company that was subject to dismissed administrative proceedings is a
“prevailing party,” such that it may seek attorney’s fees); Broder v. Hartford Acc. & Indem. Co.,
106 F. Supp. 343, 345 (D.D.C 1952) (finding a claim was res judicata because it had already been
resolved in arbitration, not because it was voluntarily dismissed); Semtek Int’l Inc. v. Lockheed
Martin Corp., 531 U.S. 497, 500 (2001) (statement that decision was “on the merits” did not bar
subsequent suit involving undecided issues).
                                                5
         Case 1:16-cv-01339-TFH Document 104 Filed 02/05/19 Page 6 of 6



                                             Spencer M. Schulz, Esq.
                                             SESSIONS, FISHMAN, NATHAN & ISRAEL, LLC
                                             3850 N. Causeway Blvd., Suite 200
                                             Metairie, LA 70002
                                             Tel: (504) 828-3700
                                             Tel: (504) 828-3737
                                             bshartle@sessions.legal
                                             sschulz@sessions.legal


                                             Attorneys for Defendants, NCO Financial
                                             Systems, Inc. and Transworld Systems Inc.


                                CERTIFICATE OF SERVICE

       I certify that on February 5, 2019, a copy of the foregoing was filed electronically in the

ECF system. Notice of this filing will be sent to the parties of record by operation of the Court’s

electronic filing system.


                                                     /s/ Aaron R. Easley
                                                     Aaron R. Easley, Esq.




                                                6
